Citation Nr: 0009079	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the RO.  



REMAND

The veteran asserts that he has developed PTSD due to 
traumatic in-service experiences.  

A February 1998 VA report of PTSD examination contained a 
history of several stressful in-service incidents that the 
veteran reported to the examiner.  The report noted the 
examiner's belief that the veteran could have provided 
additional experiences had he continued to elicit them.  The 
report also noted that, although the veteran had a number of 
symptoms of PTSD, he did not fully meet the criteria for a 
PTSD diagnosis.  The report included a diagnosis of anxiety 
disorder not otherwise specified.  

The veteran in connection with his appeal has questioned the 
adequacy of the February 1998 VA examination.  Additionally, 
a review of the record indicates that the development in this 
case has primarily related to attempting to verify whether 
the veteran was a combat veteran.  However, the Board finds 
it significant to note that the veteran has not provided any 
competent evidence to show that he currently suffers from 
PTSD or other psychiatric disability due to service.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA is, however, obligated under 
38 U.S.C.A. § 5103(a) to advise an applicant of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the applicant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

Thus, the veteran must be advised to submit all medical 
evidence to establish that he currently has PTSD or other 
innocently acquired psychiatric disability due to disease or 
injury which was incurred in or aggravated by service.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
copies of all records referable to 
treatment he has received for his claimed 
psychiatric disorder since service.  
Based on the veteran's response, the RO 
should undertake to obtain copies of all 
treatment records from any identified 
treatment source.  

2.  The RO should also take appropriate 
steps to instruct the veteran that he 
should submit all medical evidence which 
tends to support his assertions that he 
currently suffers from PTSD or other 
innocently acquired psychiatric 
disability due to disease or injury which 
was incurred in or aggravated by service.  

3.  After completion of the development 
requested hereinabove, the RO should 
review the veteran's claim in light of 
any additional evidence.  All indicated 
development should be undertaken in this 
regard.  If the issue remains denied, the 
veteran should be furnished with a 
Supplemental Statement of the Case, which 
includes all relevant laws and 
regulations, and be given an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  In taking this action, the 
Board implies no conclusion as to any ultimate outcome 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


